     Case 4:18-cv-00583-JGZ-MSA Document 70 Filed 02/26/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9    D.G., et al.,                                      No. CV-18-00583-TUC-JGZ (MSA)
10                     Plaintiffs,                       ORDER
11    v.
12    Tucson Unified School District,
13                     Defendant.
14
15              Pending before the Court is Defendant Tucson Unified School District’s Motion for
16   Reconsideration. (Doc. 67.) The Defendant (TUSD) asks the Court to reconsider its order

17   denying summary judgment on Plaintiffs’ individual claim under Title IX. (Id.) Pursuant
18   to Local Civil Rule 7.2(g)(2), Rules of Practice and Procedure of the U.S. District Court

19   for the District of Arizona, the Court ordered Plaintiffs to respond to Defendant’s

20   Motion. (Doc. 68.) Plaintiffs filed a Motion to Strike and Response. (Doc. 69.) Having
21   considered the filings, the Court will deny both the motion to strike and the motion for
22   reconsideration.

23         I.      Motion to Strike
24         Plaintiffs request that Defendant’s motion for reconsideration be stricken as
25   “improper,” because the Court did not err in its original consideration of Defendant’s
26   motion for summary judgment.           (Doc. 69.)   Plaintiffs’ filing is more appropriately
27   characterized as an opposition on the merits to Defendant’s request for reconsideration.
28   The motion for reconsideration is explicitly authorized by Local Rule 7.2(g). The motion
     Case 4:18-cv-00583-JGZ-MSA Document 70 Filed 02/26/21 Page 2 of 7



 1   to strike lacks a proper basis. Accordingly, the Court will deny Plaintiffs’ motion to strike
 2   Defendant’s motion for reconsideration.
 3      II.      Motion for Reconsideration
 4            Reconsideration is proper upon a “showing of manifest error or a showing of new
 5   facts or legal authority that could not have been brought to its attention earlier with
 6   reasonable diligence.” LRCiv 7.2(g)(1). “Any such motion shall point out with specificity
 7   the matters that the movant believes were overlooked or misapprehended by the Court, any
 8   new matters being brought to the Court’s attention for the first time and the reasons they
 9   were not presented earlier, and any specific modifications being sought in the Court’s
10   order.” Id. “A motion for reconsideration should not be used to ask a court ‘to rethink what
11   the court had already thought through—rightly or wrongly.’” Defs. of Wildlife v. Browner,
12   909 F. Supp. 1342, 1351 (D. Ariz. 1995) (quoting Above the Belt, Inc. v. Mel Bohannan
13   Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). A motion for reconsideration may not
14   “be used to raise arguments or present evidence for the first time when they could
15   reasonably have been raised earlier in the litigation.” Kona Enters, Inc. v. Estate of Bishop,
16   229 F.3d 877, 890 (9th Cir. 2000).
17               A. Analysis
18            In its November 23, 2020 Order, the Court denied Defendant’s request for summary
19   judgment on Plaintiffs’ individual claim under Title IX. To establish such a claim, a
20   Plaintiff must prove five elements:
21            First, the school must have “exercise[d] substantial control over both the
              harasser and the context in which the known harassment occur[red].”
22            Second, the plaintiff must have suffered harassment “that is so severe,
              pervasive, and objectively offensive that it can be said to deprive the
23            [plaintiff] of access to the educational opportunities or benefits provided by
              the school.” Third, a school official with “authority to address the alleged
24            discrimination and to institute corrective measures on the [school’s] behalf”
              must have had “actual knowledge” of the harassment. Fourth, the school
25            must have acted with “deliberate indifference” to the harassment, such that
              the school’s “response to the harassment or lack thereof [was] clearly
26            unreasonable in light of the known circumstances.” . . . And fifth, the school’s
              deliberate indifference must have “subject[ed] the plaintiff] to harassment.”
27
28   Karasek v. Regents of Univ. of Cal., 956 F.3d 1093, 1105 (9th Cir. 2020) (internal citations


                                                   -2-
     Case 4:18-cv-00583-JGZ-MSA Document 70 Filed 02/26/21 Page 3 of 7



 1   omitted).   The Court concluded that the Defendant only disputed Plaintiffs’ ability to
 2   prove “elements two and three: ‘actual knowledge’ by TUSD of ‘severe, pervasive
 3   harassment.’” (Doc. 66, p. 11.) The Court found that a reasonable juror could conclude that
 4   TUSD had actual knowledge of Corral’s severe and pervasive harassment of students.
 5   (Doc. 66, p. 13 & n.3.)
 6          In its motion for reconsideration, Defendant argues that the Court erred in its
 7   conclusion that Defendant did not dispute element four: whether it was deliberately
 8   indifferent to Corral’s harassment of students. Defendant also asserts that the Court erred
 9   in failing to fully consider the remoteness in time of the prior complaints against John
10   Corral in evaluating whether TUSD had actual knowledge—element three.           (Doc. 67.)
11                     i. Deliberate Indifference
12          TUSD did not argue in its motion for summary judgment that the undisputed
13   evidence was insufficient as a matter of law to support a finding that TUSD was
14   deliberately indifferent to the harassment such that its response (or lack of response) to the
15   harassment was clearly unreasonable, except within the framework of the actual knowledge
16   requirement.1 In its summary judgment motion, TUSD, citing Parents for Privacy v.
17   Dallas School District Number 2, 326 F. Supp. 3d 1075, 1101 (D. Or. 2018), asserted four
18   elements were necessary for stating a hostile environment claim: plaintiff must show that
19   “the school district: (1) had actual knowledge of; (2) and was deliberately indifferent to;
20   (3) harassment because of sex that was; (4) ‘so severe, pervasive, and objectively offensive
21   that it can be said to deprive the victims of access to the educational opportunities or
22   benefits provided by the school.’” (Doc. 45, p. 5-6 (emphasis in original).)2 TUSD argued
23   “[t]here is no evidence that the District had actual knowledge of severe, pervasive
24      1
           Although TUSD argued that there was insufficient evidence of deliberate indifference
     in its reply (Doc. 52, p. 8), the Court did not consider that specific argument because
25   “[a]rguments raised for the first time in [a] reply brief are deemed waived.” Delgadillo v.
     Woodford, 527 F.3d 919, 930 n.4 (9th Cir. 2008).
26
        2
           When TUSD filed its motion for summary judgment in October 2019, the Ninth
27   Circuit had not yet rendered its opinion in Karasek, which set forth the five-element test.
     Karasek, 956 F.3d at 1105. Both Karasek and Parents for Privacy rely on the Supreme
28   Court decision in Davis, and the differences in the statements of the required elements are
     not relevant to the issues raised in the pending motions.

                                                 -3-
     Case 4:18-cv-00583-JGZ-MSA Document 70 Filed 02/26/21 Page 4 of 7



 1   harassment under Title IX,” (Doc. 45, p. 5); there were insufficient facts in the record to
 2   support a finding of both “actual knowledge” and “severe, pervasive, and objectively
 3   offensive” harassment, (Id. at 5-7); and, within the discussion of actual knowledge, “even
 4   if the school was negligent, it could not have been deliberately indifferent to the harassment
 5   because it lacked actual knowledge of the harassment.” (Id. at 7 (emphasis added).)
 6   TUSD’s argument that Plaintiff lacked evidence of deliberate indifference was subsumed
 7   within its argument that it could not have acted with deliberate indifference to the
 8   harassment because it was not aware of the harassment.
 9          Nonetheless, the Court did address the issue of deliberate indifference. The Court
10   concluded that a reasonable juror could find that TUSD had actual knowledge of Corral’s
11   assault and harassment of students. The Court cited Davis v. Monroe County Board of
12   Education, 526 U.S. 629, 654 (1999), for the proposition that Plaintiffs may be able to
13   show both actual knowledge and deliberate indifference. (Doc. 66, p. 13.) The Court noted
14   that TUSD, the legal department, principal, legal counsel, human resources, and assistant
15   superintendent of middle schools, were aware of allegations of Corral’s sexual misconduct
16   and that TUSD had the authority through its board and officials to address the alleged
17   discrimination. (Id.) Despite TUSD’s finding that Corral violated its policies and the
18   assistant superintendent’s recommendation that Corral not be placed around students or at
19   any school, the same assistant superintendent reinstated Corral as a school monitor and
20   transferred him to another middle school—an environment where he was known to have
21   repeatedly sexually harassed students throughout his career as a security monitor. (Id. at
22   15.) The Court concluded whether TUSD’s limited response was clearly unreasonable (ie.
23   deliberately indifferent), in light of the known circumstances was an issue for the jury. See
24   Karasek, 956 F.3d at 1105 (“[T]he reasonableness of the response depends on the
25   educational setting involved—what would be unreasonable in the context of an elementary
26   school might not be unreasonable in the context of a university.” (quoting Davis, 526 U.S.
27   at 649)).
28   //


                                                 -4-
     Case 4:18-cv-00583-JGZ-MSA Document 70 Filed 02/26/21 Page 5 of 7



 1                    ii. Actual Knowledge
 2          Under Title IX, a recipient is only liable by “remaining deliberately indifferent to
 3   acts of teacher-student harassment of which it had actual knowledge.” Davis, 526 U.S. at
 4   642. In its summary judgment order, the Court outlined the history of Corral’s harassment
 5   and concluded, on the evidence presented, a reasonable juror could find that TUSD had
 6   “actual knowledge of discrimination in [its] programs.” (Doc. 66, pp. 3-5, 12-13.) The
 7   Court cited Gebser v. Lago Vista Independent School District, 524 U.S. 274, 290 (1998)
 8   and Doe v. School Board of Broward County, 604 F.3d 1248, 57 (11th Cir. 2010), for the
 9   proposition that actual knowledge does not require notice of harassment of Jane Doe
10   herself, (Doc. 66, p. 12), and J.K. v. Arizona Board of Regents, No. CV-06-916-PHX-
11   MHM, 2008 WL 4446712 at *14 (D. Ariz. Sept. 30, 2008), for the proposition that Title
12   IX claims may be “based on the recipient’s knowledge of, and deliberate indifference to, a
13   particular harasser’s conduct in general.” (Doc. 66, p. 12-13.)
14          TUSD argues that the Court erred in its assessment of actual knowledge and did not
15   fully consider the remoteness in time of the prior complaints about Corral. TUSD reasons
16   “any purported knowledge of harassment [by TUSD] in or before 2009 was not actual
17   knowledge of harassment in 2017.” (Doc. 67, p. 3.) TUSD cites to Escue v. Northern
18   Oklahoma College, 450 F.3d 1146, 1154 (10th Cir. 2006).3 Escue is distinguishable.
19          In Escue, the plaintiff was a student at Northern Oklahoma College (NOC) who
20   alleged that her professor had touched her inappropriately without her consent on multiple
21   occasions and made numerous sexual comments. Id. at 1149. The Tenth Circuit concluded
22   that Plaintiff failed to show, as a matter of law, that NOC had actual knowledge of the
23   professor’s sexual harassment despite earlier complaints against the professor, because
24   “the other two instances where [the professor] received complaints concerning
25   inappropriate behavior of a sexual nature occurred nearly a decade before [Plaintiff’s]
26      3
           TUSD raised this specific argument in its Reply to the Motion for Patrial Summary
     Judgment, stating “three accusations over 17 years does not give rise to actual knowledge
27   by the District of ongoing, severe, pervasive sexual harassment in 2017.” (Doc. 52, p. 7.)
     In support, TUSD cited § 1983 case law related to establishing a pattern or custom. (Id. at
28   p. 7 n.25). However, an individual claim under Title IX does not require a plaintiff to show
     a pattern or custom of harassment.

                                                -5-
     Case 4:18-cv-00583-JGZ-MSA Document 70 Filed 02/26/21 Page 6 of 7



 1   complaints, and involved significantly different behavior—a single incident of
 2   inappropriate touching [smacking buttocks] and a series of inappropriate name-calling.”
 3   Id. at 1154. The Court explained:
 4          The instances of dating two non-traditional students nearly his own age do
            not provide NOC with any knowledge that [the professor] posed a substantial
 5          risk of sexual harassment to NOC's students: even though one of these
            relationships may have been improper (the district court noted that one of the
 6          dating relationships did not even violate school policy, even though it was
            not condoned, []), there is no insinuation anywhere in the record that these
 7          relationships were non-consensual.
 8
     Id. (internal citation omitted). The court concluded that the prior instances of alleged
 9
     harassment were “too dissimilar, too infrequent, and/or too distant in time” to provide the
10
     university with actual knowledge of sexual harassment in its programs. Id. at 1153.
11
            In contrast to Escue, in the present case, TUSD was aware of numerous reports of
12
     similar acts of inappropriate misconduct by Corral against seven middle school female
13
     students over an eight-year period. It was alleged by numerous students that Corral
14
     inappropriately touched female middle school students and made sexual comments towards
15
     and about the students. There was no question about whether the contact was consensual:
16
     it could not be. The students were underage. As described in the Order denying summary
17
     judgment, TUSD, including its human resources department, was aware of the many
18
     reports of misconduct by Corral:
19
            Corral’s harassment in 2000 was reported and recorded in TUSD’s student
20          management information system. (Doc. 49-1, pp. 17, 33.) A letter shows that
            TUSD and multiple officials, including the legal department, were made
21          aware of Corral’s harassment in 2002. (Id. at 42.) With respect to the 2008
            investigation, TUSD, the legal department, principal, legal counsel, human
22          resources, and assistant superintendent of middle schools, were aware of
            allegations of Corral’s sexual misconduct. (Id. at 58-59.) And TUSD,
23          through its board and officials, had the authority to address the alleged
            discrimination, as evidenced by its exercise of that authority when it found
24          Corral violated its policies.
25
     (Doc. 66, p. 13.) Although these reports of misconduct occurred some years prior to the
26
     alleged acts at issue in this case, remoteness in time is but one consideration in determining
27
     actual knowledge.
28
     //

                                                 -6-
     Case 4:18-cv-00583-JGZ-MSA Document 70 Filed 02/26/21 Page 7 of 7



 1      III.    Conclusion
 2          For the foregoing reasons,
 3          IT IS ORDERED that Plaintiffs’ Motion to Strike (Doc. 69) is DENIED.
 4          IT IS FURTHER ORDERED that Defendant’s Motion for Reconsideration (Doc.
 5   67) is DENIED.
 6          IT IS FURTHER ORDERED that the parties shall file a Joint Proposed Pretrial
     Order and any Daubert motions within fourteen (14) days of this order. The content of
 7
     the proposed pretrial order shall include, but not be limited to, that prescribed in the Form
 8
     of Pretrial Order found on the Court’s website, under the tabs: Judges Information/Judges
 9
     Orders, Forms and Procedures for Judge Zipps:
10
                         http://www.azd.uscourts.gov/sites/default/files/judge-
11
               orders/JGZ%20Joint%20Proposed%20Pretrial%20Order%20-%20Civil.pdf
12
13          Dated this 26th day of February, 2021.

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
